A majority of the court are of the opinion that the portion of the oral charge excepted to by the defendant, and upon which this cause was reversed by the Court of Appeals, was not reversible error. True, the portion excepted to omitted to state that the conduct of defendant must have been the proximate cause of the death of the deceased — a point as to which there seems to have been no serious controversy — but, looking to the entire oral charge and the defendant's given charges, which are a part of the record, we think there could have been no possible misunderstanding on the part of *Page 3 
the jury that the defendant's conduct must have been the proximate cause of the death of the deceased in order to convict him.
We are of course aware of the fact that an erroneous statement of the law in the oral charge is not cured by a written one which corrects the error of the oral charge, but here the law as stated in the oral charge was correct, and it was at most incomplete in omitting or failing to emphasize the fact that the facts and law as hypothesized must have caused the death of the deceased and the written charges instructing the jury that this was essential to a conviction, was in no sense contradictory or inconsistent with any part of the oral charge.
The writ of certiorari is awarded, the judgment of the Court of Appeals is reversed, and the cause is remanded to said court for a further consideration of same in conformity with this opinion.
Writ awarded; reversed and remanded.
ANDERSON, C J., and SAYRE, SOMERVILLE and BOULDIN, JJ., concur.